Citation Nr: 1116073	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-48 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction with depression, currently rated as 30 percent disabling.

2.  Entitlement to an earlier effective date for a 30 percent evaluation for anxiety reaction with depression.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The issue of an earlier effective date for the grant of a 30 percent rating for anxiety reaction with depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Anxiety reaction with depression has been productive no more than occupational and social impairment with occasional decrease in work efficiency.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for anxiety reaction with depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400-9413 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for an increased rating for his anxiety reaction with depression.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the January 2008 letter.

The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs).  The Board notes that at the VA examination of November 2007, the appellant stated he was seeing a private physician for individual and marital counseling.  These records have not been associated with the claim file.  However, in the January 2008 letter, the appellant was requested to provide any information pertinent to his claim, and to identify any potential evidence in support of his claim.  He was advised he could submit the evidence himself or have the VA help him.  The appellant did not identify any relevant evidence.  Rather, in a February 2008 VCAA response form, he indicated he had no other information or evidence to give the VA to substantiate his claim and requested that his claim be decided as soon as possible.  Therefore, the Board concludes that there are no outstanding relevant records to be obtained.  Furthermore, the Board notes that at the November 2007 VA examination, the examiner noted the appellant was receiving Social Security benefits.  However, these were noted to be benefits he started receiving after his retirement from work and were not noted to be disability benefits.  As such, there are no Social Security records to obtain.  The Board finds that the evidence does not reflect that there are outstanding relevant records in the possession of the VAMC requiring additional action to comply with VA's duty to assist.  See 38 C.F.R. § 3.159(c)(2) (describing action to be taken to obtain relevant records from a Federal department or agency).

In addition, the appellant was afforded a VA examination in November 2007.  The examination was adequate because it was based on consideration of the appellant's prior medical history, an interview of the appellant, a review of the claim file, and an examination which described his symptoms in sufficient detail to enable the Board to make a fully informed evaluation of his disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The Veteran's claim for an increased rating for his right knee disability is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed during the appeal period and a uniform rating is warranted.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's service-connected anxiety reaction with depression is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413 and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides for a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 U.S.C.A. § 4.130, Diagnostic Code 9413 (2010).

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over- inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

The appellant underwent a VA examination in November 2007.  At the time, he reported that after service, he has struggled with suicidal ideations his entire life.  He noted chronic depression and seething anger.  He reported that while he has been successful in his work life, his personal life has been significantly impaired.  Anger is primarily to blame for the deterioration and ending of two marriages and it has also impacted negatively his third and current marriage.  His anger has also significantly impaired his relationship with his children.  He reported a 20 year history of psychotherapy.  He reported his symptoms have been severe and there have been only minor remissions for short periods of time.  The examiner noted that the appellant showed a very strong work history with no occupational impairment and he is now retired and receiving Social Security benefits.  The appellant reported that while anger has negatively impacted all three of his marriages, he has never been physically aggressive.  However, he has had many episodes of yelling, hollering, screaming, and losing his temper.  He has been in marital therapy many times in his adult life.  He reported he enjoys socializing, spending time with others and enjoys traveling, exercising, and a variety of other activities.  He likes to spend time with his wife and feels that their relationship is very close even though he thinks it has been difficult for her to cope with due to his anger problems and depression.  His relationships with his grandchildren and great grandchildren are now strong and he enjoys spending time with his family.  The examiner noted that the appellant has exhibited a moderate degree of social impairment primarily based on the deterioration and termination of two marriages, based largely on his emotional and behavioral functioning.  

Mental status examination revealed the appellant was appropriately dressed with excellent grooming and hygiene.  His psychomotor activity was well controlled but within normal limits.  Eye contact was strong.  His manner of interaction was extremely articulate, well spoken, cooperative, attentive and engaged.  His speech and communication were clear, steady, and normal in rate, rhythm, tone and volume.  His thought process was clear, logical, goal oriented, coherent and reflective of considerable insight.  His behavior for the examination was well controlled and appropriate.  There was no history of hallucinations.  His mood was self reported to be depressed and angry, and affect was restricted and sometimes tearful.  He endorsed fairly consistent suicidal ideation with a plan involving shooting himself, but no intent.  He denied any homicidal ideations.  Mental status was clear, his abstract thinking was excellent, and concentration and attention appeared intact.  His memory showed no deficits.  Social judgment was intact and insight was very strong.  The examiner noted the appellant showed no deficits in thought process or communication that impair social and occupational functioning.  His emotional functioning including bouts with anger and emotional dyscontrol create subjective distress and have impaired his social functioning over a number of years.  The appellant's behavior was fully appropriate during the evaluation.  He did not contend that his psychiatric problems affect his activities of daily living.  

The appellant reported that his mood is generally unhappy and depressed.  He also reported getting edgy and nervous without the medication.  He stated that he tends to be irritable and have angry outbursts.  He denied anhedonia listing a number of activities that he enjoys or draws pleasure from.  He reported feeling guilty and feeling worthlessness and hopelessness.  His sleep patterns are erratic but his energy is pretty good and he has good concentration and focus.  He was assessed a GAF score of 51.  The examiner noted that the appellant's level of subjective distress is moderate to severe and his level of social impairment has generally been moderate.  His level of work impairment has been minimal, in fact, he has been very successful in his career.  

After a careful review of the record, the Board finds the appellant's anxiety disorder with depression to be no more than 30 percent disabling.  The current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent event).  38 C.F.R. § 4.130, DC 9413 (2010).  In order to be entitled to a 50 percent evaluation, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  Higher evaluations may be assignment if there is greater impairment.

Here, the evidence establishes that he does not have symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech; or panic attacks.  Furthermore, the appellant's memory is grossly intact and he has good insight and judgment.  While the Board recognizes that the appellant has endorsed anger, irritability, suicidal thoughts and erratic sleep patterns the Board does not find that these symptoms, when viewed in the context of the appellant's disability picture as a whole, warrants a higher evaluation.  Indeed, the examiner noted that he has been very successful in his work life and has shown no occupational impairment.  His social impairment has been described as moderate mainly due to his anger issues.  While his social impairment has been noted to be moderate and his GAF score has been noted to be 51 showing moderate symptoms, when considering his symptoms as a whole and the lack of any occupational impairment, and any memory, speech, insight, and judgment problems, the appellant's anxiety disorder more closely approximates a 30 percent disability rating.  

Here, we find credible his report of anger, difficulty with relationships and suicidal ideation (see criteria for 70 percent and 100 percent).  However, when the totality of the lay and medical evidence is considered, the impairment does not approximate deficiencies in most areas or total occupational and social impairment.  The evidence, including his self report, establishes a GAF of 51 and a successful occupational career.  He has never been physically aggressive.  He retains the ability to socialize and engage in activities.  Rather than impairment in grooming, he had excellent grooming and hygiene.  He was goal oriented, coherent and had insight.  His speech is best described as appropriate.  In sum, the preponderance of the evidence does not suggest occupational and social impairment with reduced reliability or more severe impairment.  The suicidal ideations are a factor for consideration, but when viewed in context, the disability does not warrant a higher evaluation.

By submitting a claim for an increased rating, the appellant in essence asserted that his symptoms are worse.  The Board notes that the AOJ did agree that he was more severely disabled than evaluated and assigned a 30 percent evaluation.  However, an evaluation in excess of 30 percent is not warranted.  While, the appellant is competent to assert that he is more severely disabled than currently evaluated, the Board concludes that the observations of a skilled professional are more probative of the appellant's degree of impairment.  

Based on the foregoing, the Board concludes that the appellant's anxiety reaction with depression has been no more than 30 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the appellant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.  The appellant has not necessitated any periods of hospitalization and his work has not been affected.  


ORDER

A disability rating in excess of 30 percent for anxiety reaction with depression is denied.


REMAND

The appellant filed a claim for an increased rating for anxiety reaction with depression in August 2007.  In a rating decision of March 2008, the RO increased the disability rating form 10 percent to 30 percent disabling.  In his December 2009 VA Form 9 (substantive appeal) the appellant indicated that the benefit he wanted from the VA was payment by the VA at the 30 percent level from July 1967.   This is a reference to the effective date of the increased disability rating.  Hence, his statement can be interpreted as a timely notice of disagreement (NOD) from the March 2008 rating decision assigning an effective date of August 23, 2007 for the 30 percent disability rating.  The RO has not issued a statement of the case (SOC) in response to the NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the appellant timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case on the issue of entitlement to an earlier effective date for a 30 percent rating for anxiety reaction with depression.  The appellant and his representative should be informed of the requirements to perfect an appeal with respect to this issue. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


